United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1112
Issued: February 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant timely appealed a January 26, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs denying her reconsideration request, and a
May 30, 2008 merit decision affirming the denial of her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an occupational
disease in the performance of duty; and (2) whether the Office properly refused to reopen her
claim for merit review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 11, 2007 appellant, then a 57-year-old general clerk, filed an occupational
disease claim alleging that her sciatica and lumbar radiculopathy were due to factors of her
federal employment. She did not stop work.

In a July 30, 2007 letter, the Office noted that there was insufficient information to
determine whether appellant was eligible for benefits. It requested that she submit a
comprehensive medical report from her treating physician which contained a well-rationalized
medical opinion explaining how the exposure or incidents in her federal employment contributed
to her condition.
In an August 7, 2007 statement, appellant advised that her condition developed due to
continuous carrying tubs of mail, edit books and supplies weighing up to 50 pounds repeatedly
from her work area in the basement, up 15 stairs to the main floor from six to nine times per day.
She further noted that, during mail edit, which usually lasts two weeks, she carried between 6
and 10 tubs of mail and edit books each day. Appellant explained that the elevator had not
worked since she arrived in 2004. She also attributed her left hip, left calf and left toe conditions
to work factors. Appellant submitted a statement regarding the freight elevator being out of
service and a listing of dates she was seen at a pain clinic or underwent physical therapy in 2006.
On September 5, 2005 x-ray results of the right hip revealed mild degeneration. A
December 9, 2005 x-ray of the left hip demonstrated minimal osteoarthritis in both hip joints. A
May 1, 2007 x-ray of the right hip was negative while the left hip had mild degenerative
changes, unchanged from December 9, 2005. A September 5, 2005 magnetic resonance imaging
(MRI) scan of the lumbar spine revealed mild lower lumbar degenerative changes. A
September 8, 2005 MRI scan of the lumbar spine was reported as normal. An April 10, 2007
MRI scan of the lumbar spine demonstrated stable, mild diffuse disc bulge at L4-5 and a five
millimeter synovial cyst posterior to the L2-3 facet joint.
In a March 20, 2007 report, Dr. Steven R. Hinderer, a Board-certified physiatrist,
evaluated appellant for persistent lower back pain. He noted that she started working at the
employing establishment in the fall of 2004 and by July 2005 had developed severe lower back
pain. Dr. Hinderer noted that an MRI scan showed a degenerative process in her back and an
electromyogram (EMG) confirmed some nerve root compression involving the left lower limb.
Appellant also developed right knee pain in 2006. Dr. Hinderer provided a detailed description
of appellant’s work duties. He opined that the nature of her job exacerbated any preexisting back
or knee problems and could precipitate such problems if there was no preexisting condition.
However, Dr. Hinderer advised it was impossible for him to determine whether there was any
preexisting condition, as appellant reported she was asymptomatic with regard to her back and
right knee prior to beginning her employment. He noted the results of his physical examination.
Dr. Hinderer provided an impression of degenerative arthritis of the right knee, as demonstrated
by MRI scan. He also noted some possible degenerative problems involving the lumbar spine,
but recommended additional MRI scan testing be performed. Dr. Hinderer noted that appellant
was already on a 10-pound lifting restriction and recommended additional work restrictions and
treatment.
In a May 1, 2007 report, Dr. Hinderer noted that an MRI scan of the lumbar spine showed
very mild bulging of the L4-5 disc with no frank disc herniation and incidental findings of a
small synovial cyst of the left L2-3 facet. He noted these findings were unchanged from the
September 8, 2005 MRI scan and did not explain appellant’s lower back pain with referred pain
down the left leg. Dr. Hinderer noted that her participation in physical therapy apparently

2

exacerbated her knee and back pain, so it was discontinued. Appellant exhibited a mildly
positive left straight leg raise in a sitting position and he continued her work restrictions.
By decision dated October 26, 2007, the Office denied appellant’s claim. It found the
medical evidence did not establish that her claimed conditions resulted from the accepted workrelated activities.
In a November 26, 2007 letter, appellant requested reconsideration. In a November 20,
2007 report, Dr. Hinderer noted that appellant continued to complain of persistent low back pain
and had been treating with Teri Hammer, D.O., an osteopath and Board-certified family
practitioner, with some benefit. On September 18, 2007 there was pain at the SI joints bilaterally
and some suggestion of asymmetry of the pelvis, which had been confirmed by Dr. Hammer.
Dr. Hinderer explained that appellant’s pain down her legs was attributable to the sciatic nerves
being anterior to the SI joints and exiting through the sciatic notch and the ischial bone just
beneath the SI joint. He diagnosed mechanical sacroiliac joint pain bilaterally with referred pain
from the sciatic nerve. Dr. Hinderer explained that this was consistent with the symptoms
appellant described. He outlined his recommendations for work restrictions and treatment with
Dr. Hammer.
By decision dated January 15, 2008, the Office denied modification of its October 26,
2007 decision.1
In an April 15, 2008 letter, appellant requested reconsideration. In a March 5, 2008
report, Dr. Hinderer indicated that appellant’s disability carrier was unclear as to appellant’s
diagnoses. He advised that appellant’s diagnosis was left sacral ileitis. Dr. Hinderer related the
diagnosis to appellant’s job of carrying bins of mail up and down stairs. He explained that any
sort of minor slip or malpositioning of a lower limb could cause the sacroiliac joint to be placed
out of alignment by stretching the ligaments that hold it together. Dr. Hinderer indicated that this
was commonplace by activities such as misstepping a curb or slipping on ice and how the trauma
is often not recognized at the time as being a cause of the later problem because it is often
mistaken for being low back pain. Appellant had been diagnosed with lumbar radiculopathy at
Sinai-Grace Hospital and he explained how sacroiliac problems could mimic lumbar
radiculopathy. Dr. Hinderer noted that, when the sacroiliac joint has problems, it caused
irritation of the nerve and referred pain throughout the left leg, which is what occurred with
appellant. He discussed his recommendations for appellant and for the continuation of her lightduty restrictions.
By decision dated May 30, 2008, the Office denied modification of its January 15, 2008
decision.
In a November 24, 2008 letter, appellant requested reconsideration. She indicated she
was submitting a September 24, 2008 report from Dr. Hinderer. No additional evidence was
received by the Office.

1

The Office noted that, while some evidence pertained to appellant’s right knee, it was not adjudicating the cause
of any right knee condition as appellant had not attributed her right knee condition to work factors.

3

By decision dated January 26, 2009, the Office denied appellant’s request for further
review of the merits of her claim.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
ANALYSIS -- ISSUE 1
Appellant claimed that she developed sciatica and lumbar radiculopathy from continuous
climbing of stairs while carrying tubs of mail edit, books and supplies. The record supports that
her duties include these tasks. Appellant also claimed illness involving her left hip, left calf and
left toes. Her burden is to submit probative medical evidence that explains how the identified
employment factors caused her back, hip or left leg conditions. As noted, causal relationship is a
medical issue. The medical evidence of record is insufficient to establish that appellant’s
claimed conditions arose in the performance of duty.
The medical evidence of record consists of reports from Dr. Hinderer. In his March 20,
2007 report, Dr. Hinderer provided a description of appellant’s work and medical history and
opined that the nature of appellant’s job would exacerbate any preexisting back or knee
condition. He stated that it was impossible, however, to determine whether there were any
preexisting conditions as appellant stated that she was asymptomatic prior to working at the
employing establishment. The Board has noted that the mere fact that an employee is
asymptomatic before an employment injury is insufficient, without supporting medical rationale,
to establish causal relationship.4 While Dr. Hinderer noted possible degenerative problems of

2

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
4

Thomas Petrylak, 39 ECAB 276 (1987).

4

the lumbar spine, he did not provide an opinion on causation.5 In a May 1, 2007 report,
Dr. Hinderer advised the MRI scan of the lumbar spine showed very mild bulging of the L4-5
disc with no frank herniation and incidental findings of a small synovial cyst of the left L2-3
facet. However, he stated that these findings did not explain appellant’s lower back pain with
referred pain down the left leg. Although Dr. Hinderer also identified a mildly positive left
straight leg raise in the sitting position, he did not provide an opinion addressing how her
symptoms of lumbar condition were caused or contributed to by her work factors.
In a November 20, 2007 report, Dr. Hinderer diagnosed mechanical sacroiliac joint pain
bilaterally with referred pain from the sciatic nerve and explained that this was consistent with
the symptoms appellant described. However, he did not provide adequate medical rationale
explaining how this diagnosed condition arose from appellant’s work activities. The Board has
held that a medical opinion that is not fortified by medical rationale is of diminished probative
value.6 Without more explanation of how Dr. Hinderer came to his opinion, it is of diminished
probative value.
On March 5, 2008 Dr. Hinderer diagnosed left sacral ileitis and related it to appellant’s
job of carrying bins of mail up and down stairs. He explained how the sacroiliac joint could be
placed out of alignment and how sacroiliac problems could mimic lumbar radiculopathy.
Dr. Hinderer further stated that problems with the sacroiliac joint could cause irritation of the
nerve and referred pain throughout the left leg and indicated this is what happened to appellant.
Although this report generally supports causal relationship, he failed to provide adequate
objective findings of a misaligned sacroiliac joint or pelvis, to which he attributed appellant’s
sacroiliitis. The report, therefore, is of diminished probative value and does not satisfy
appellant’s burden of proof.
The diagnostic testing of record does not support appellant’s claim as those reports do not
offer any opinion regarding the cause of appellant’s condition. Medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.7
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act8 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.9 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
5

While Dr. Hinderer provided an impression of degenerative arthritis of the right knee, as previously noted, the
right knee is not being considered as appellant did not indicate she was claiming a right knee condition due to work
factors.
6

Brenda L. DuBuque, 55 ECAB 212 (2004).

7

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8128(a).

5

Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).10 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or (iii)
constitutes relevant and pertinent new evidence not previously considered by the Office.11
Section 10.608(b) provides that, when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.12
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by the Office. While she indicated that she was submitting a September 24, 2008
report from Dr. Hinderer, this evidence was not received by the Office. Appellant failed to
submit any new medical evidence which addresses the relevant issue of whether her employment
caused a personal injury. Her reconsideration request failed to show that the Office erroneously
applied or interpreted a point of law nor did it advance a point of law or fact not previously
considered by the Office. Accordingly, the Office did not abuse its discretion in refusing to
reopen appellant’s claim for a review on the merits.
On appeal, appellant argues that Dr. Hinderer’s report of September 24, 2008 was
received by the Office on November 24, 2008. However, a review of the case file indicates that
that report is not of record.13
CONCLUSION
The Board finds that appellant has not established her burden of proof that she sustained
a medical condition in the performance of duty. The Board further finds that the Office properly
denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).

10

20 C.F.R. § 10.608(a).

11

Id. at § 10.608(b)(1) and (2).

12

Id. at § 10.608(b).

13

On appeal, appellant also submitted a packet of information relating to her claim. The Board has no
jurisdiction to review new evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB
35 (1952).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated January 26, 2009 and May 30, 2008 are affirmed.
Issued: February 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

